Quillian, Judge,
dissenting.
In the case sub judice there is a divorce decree on which no attack has been made and which provides clearly that complete responsibility for support of the children rests upon the mother and not the father. That being true, the prerequisites of Code Ann. § 74-9902 (Ga. L. 1965, p. 197; 1967, pp. 453, 454; 1973, pp. 697, 699) (mandating a wilful and voluntary abandonment) were not met; the defendant lacked the necessary criminal intent and could not be convicted for the offense of abandonment of his minor children.
I can find no reason in logic or law for finding a person in criminal contempt for following the valid, subsisting decree of a court of competent jurisdiction. Therefore, I dissent.
I am authorized to state that Chief Judge Bell and Judges Clark and Stolz concur in this dissent.